DETAILED ACTION
This office action is in response to the amendments to the claims filed on 07 October 2022.  Claims 1-7,9-11,13-17 and 16-28 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 6, this claim recites the limitation “the second portions” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --second portions-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farjam (PG Pub US 20120167673 A1) in view of Rinninger (US Patent 6,776,591 B1).

In Re Claim 1, Farjam discloses an apparatus (Figure 1), comprising: 
a reagent cartridge (14) to be received within (the recitation “to be received within” is an intended use recitation that does not distinguish over the prior art; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim) a cartridge receptacle (12) of a system (paragraph [0020]; Figure 1), 
the reagent cartridge (14; Figure 1) comprising: a reagent reservoir (16; Figure 1); a body (40; Figure 2) including a surface forming depressions (paragraph [0024]: “spherical recesses”), each depression having a fluid inlet (60, 62, 64; Figure 2) and a fluid outlet (61, 63, 65; Figure 2) and being fluidly coupled to at least one other depression (paragraph [0026]); and a deformable material (46) coupled to the surface of the body (40) and including portions (adjacent to chambers 41, 42, 43 in Figure 2), each portion covering one of the depressions to define chambers (41, 42, 43; Figure 2), wherein the portions of the deformable material (46; Figure 2) are movable relative to the depressions between a first position outside of a dimensional envelope of the body (40; Figure 2) (the first position is shown in Figure 2) and a second position within the dimensional envelope of the body (40)(this happens when the membrane 46 is deflected by pneumatic pressure and closes the openings in the pump chambers 41, 42, 43 as described in paragraph [0024]; also see paragraph [0029] for operation).
Although Farjam discloses a mating surface (interface between 40 and 46 in Figure 2), it does not disclose that the distance between the inlet and the mating surface is less than a distance between the outlet and the mating surface.

    PNG
    media_image1.png
    886
    1109
    media_image1.png
    Greyscale

Annotated Figure 3 of Rinninger
However, Figure 3 of Rinninger discloses a pump chamber (38), a body (2) including a surface (adjacent to edge 27) having a depression (8) with a fluid inlet (9) and a fluid outlet (20), a deformable material (25, 26, 27) coupled to the surface of the body (at 27) including a portion (25, 26) that covers the depression (8) to define the chamber (38), wherein the surface of the body includes a mating surface (that interfaces with 27) to which the deformable material is coupled (at 27), a distance between the inlet (9) and the mating surface is less than a distance between the outlet (20) and the mating surface (see annotated Figure 3 above)(Column 3, Lines 25 – 30; Column 4, Lines 11 – 20 and Lines 57 – 67; Column 5, Lines 64 – 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the inlet and outlet of the chambers of Farjam such that a distance between the inlet and the mating surface is less than a distance between the outlet and the mating surface as taught by Rinninger for the purpose of closing the inlet early so that the inlet channel is no longer effective as an undesired dead space, thus improving and optimizing the pumping process (Column 3, Lines 39 – 44 of Rinninger).

In Re Claim 2, Farjam and Rinninger disclose all the limitations of Claim 1, although Farjam discloses a flow cell (20 or 22), it does not disclose that the chambers are downstream of the flow cell (because the chambers of Farjam are upstream of the flow cell).
However, positioning the flow cell upstream of the chambers instead of downstream of the chambers does not appear to be critical, or solve any particular problem or yield unpredictable results. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention that positioning the flow cell upstream of the chambers is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained if the flow cell was positioned downstream of the chambers as disclosed in the arrangement of Farjam.

In Re Claim 3, Farjam and Rinninger disclose all the limitations of Claim 1, and Farjam further discloses a flow cell (20 or 22; Figure 1; paragraph [0022]), the chambers (in 18) are clearly positioned upstream of the flow cell as depicted in Figure 1.


In Re Claim 4, Farjam and Rinninger disclose all the limitations of Claim 1, and since the inlet (9) of Rinninger is higher than the outlet (20), Rinninger  and the since the Rinninger modification is being made to all three chambers of Farjam, Rinninger further discloses that the inlet (9) of each depression (8) is vertically offset relative to respective outlet (20)(best seen in Figure 3; Column 6, Line 50 – Column 7, Line 1).


    PNG
    media_image2.png
    507
    709
    media_image2.png
    Greyscale

Annotated Figure 2 of Farjam
In Re Claim 5, Farjam and Rinninger disclose all the limitations of Claim 1, and Farjam further discloses that the surface of the body (40; Figure 2) includes a mating surface (see annotated figure above) to which the deformable material (46) is coupled and the depressions (41, 42, 43) are concave and include apexes (see annotated figure above), the inlets (for example 62 of depression 42) being positioned adjacent the mating surface on a first side of the respective chambers and the outlets (for example corresponding outlet 63 of depression 42) being positioned adjacent the apexes of the chambers on a second side of the respective chambers as depicted in Figure 2.

    PNG
    media_image3.png
    812
    724
    media_image3.png
    Greyscale

Annotated Figure 2 of Farjam
In Re Claim 6, Farjam and Rinninger disclose all the limitations of Claim 1, and Farjam further discloses that  the deformable material (46; Figure 2) includes a first surface (top surface adjacent to 48) and a second surface (bottom surface adjacent to 44), the portions of the deformable material (46) include first portions (adjacent to the depressions 41, 42, 43), and the surface of the body (40; Figure 2) includes a mating surface (see annotated figure above), the first surface of the deformable material including the first portions and second portions (adjacent to the body of 40), the second portions of the first surface coupled to the mating surface of the body (see annotated figure above), the first portions of the first surface and the second portions of the first surface being substantially coplanar as shown in Figure 2 when the membrane (46) is not deformed by the pneumatic pressure.

In Re Claim 7, Farjam and Rinninger disclose all the limitations of Claim 6, and Farjam further discloses that the first surface (top surface adjacent to 48) and the second surface (bottom surface adjacent to 44) are substantially parallel relative to one another as depicted in Figure 2.

In Re Claim 9, Farjam and Rinninger disclose all the limitations of Claim 6, and Farjam further discloses that the chambers (41, 42, 43) are coupled via a fluidic line having a first fluidic-line portion (71) and a second fluidic-line portion (73), the first fluidic-line portion (71) being coupled to the outlet (61) of a first one (41) of the chambers and extending toward (portion 62 extends towards the mating surface) the mating surface (part of surface of 46 facing 44 and contacting 40) and the second fluidic-line portion (73) being coupled to the first fluidic-line portion (via chamber 42) and to the inlet (64) of a second one (43) of the chambers (Figure 2; paragraph [0026]).

In Re Claim 10, Farjam and Rinninger disclose all the limitations of Claim 1, and Farjam further discloses a concave portion, because a concave portion is formed in the membrane (46), when the membrane (46) is deformed into the pump chamber to close the openings of the pump chambers (see paragraph [0024]).

In Re Claim 11, Farjam and Rinninger disclose all the limitations of Claim 10, and Farjam further discloses that the concave portion is a membrane switch because it closes the openings of the pump chamber (41 or 42 or 43) when pneumatically operated, and opens the openings of the pump chamber when it is in the position in Figure 2, so it is switchable between the position where the openings are closed and the position where the openings are open (paragraph [0029]).

In Re Claim 13, Farjam discloses an apparatus, comprising: a system (10; Figures 1 and 2), including: 
a cartridge receptacle (12; Figure 1); a pump drive assembly (30, 32, 34; Figure 1); and a controller (paragraph [0023] discloses electrically switchable valves 34 which implies there is a controller which switches those valves) coupled to the pump drive assembly (paragraph [0023]); a fluidic cartridge (14; Figure 1) receivable within (the recitation “receivable within” is an intended use recitation that does not distinguish over the prior art; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim) the cartridge receptacle (12; Figure 1) and carrying a flow cell (20 or 22; Figure 1), the fluidic cartridge (14; Figure 1), comprising: a reservoir (16; Figure 1)(paragraph [0021]); chambers (41, 42, 43; Figure 2) defined by a body (40; Figure 2) of the fluidic cartridge, each chamber having a fluid inlet (60, 62, 64; Figure 2) and a fluid outlet (61, 63, 65; Figure 2); a deformable material (46) covering the chambers (41, 42, 43; Figure 2) (paragraph [0024]); and fluidic lines (60-65) that fluidly couple the reservoir (16; Figure 1), the flow cell (20 or 22; Figure 1), and the chambers (41, 42, 43; Figure 2)(paragraphs [0021],[0026]), wherein the pump drive assembly (30, 32, 34; Figure 1), the chambers (41, 42, 43; Figure 2), and the deformable material (46; Figure 2) form a linear peristaltic pump (18)(paragraphs [0023],[0024]), and wherein the controller is adapted to cause the pump drive assembly (30, 32, 34; Figure 1) to interface with the deformable material (46) to cause the linear peristaltic pump (18) to pump fluid through one or more of the fluidic lines (paragraphs [0029],[0030] describe how the peristaltic pumping action takes place, the controller therefore must be adapted to perform the action).
Although Farjam discloses a mating surface (interface between 40 and 46 in Figure 2), it does not disclose that the distance between the inlet and the mating surface is less than a distance between the outlet and the mating surface.

    PNG
    media_image1.png
    886
    1109
    media_image1.png
    Greyscale

Annotated Figure 3 of Rinninger
However, Figure 3 of Rinninger discloses a pump chamber (38), a body (2) including a surface (adjacent to edge 27) having a depression (8) with a fluid inlet (9) and a fluid outlet (20), a deformable material (25, 26, 27) coupled to the surface of the body (at 27) including a portion (25, 26) that covers the depression (8) to define the chamber (38), wherein the surface of the body includes a mating surface (that interfaces with 27) to which the deformable material is coupled (at 27), a distance between the inlet (9) and the mating surface is less than a distance between the outlet (20) and the mating surface (see annotated Figure 3 above)(Column 3, Lines 25 – 30; Column 4, Lines 11 – 20 and Lines 57 – 67; Column 5, Lines 64 – 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the inlet and outlet of the chambers of Farjam such that a distance between the inlet and the mating surface is less than a distance between the outlet and the mating surface as taught by Rinninger for the purpose of closing the inlet early so that the inlet channel is no longer effective as an undesired dead space, thus improving and optimizing the pumping process (Column 3, Lines 39 – 44 of Rinninger).

In Re Claim 14, Farjam and Rinninger disclose all the limitations of Claim 13, and Farjam further discloses that the controller (which switches the valves 34 appropriately) is adapted to cause the pump drive assembly (30, 32, 34; Figure 1) to interface with (portion 48 is being designated as part of the drive assembly, and 48 clearly interfaces with the deformable material 46; also, the pressurized fluid from the overpressure accumulator 30 interfaces with the deformable material 46 when it is depressed into the chambers) the deformable material (46; Figure 2) to cause the linear peristaltic pump (18; Figure 1) to create a pulsatile flow of fluid through the one or more of the fluidics lines (60-65; Figure 2)(the pulsatile flow must be created because one chamber must be filled while the other is emptied – paragraphs [0029],[0030]; so there cannot be continuous flow).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farjam (PG Pub US 20120167673 A1) in view of Rinninger (US Patent 6,776,591 B1) and further in view of Greisch (US Patent 5,593,290 A).
In Re Claim 15, Farjam and Rinninger disclose all the limitations of Claim 13, and Farjam discloses that the controller (which switches the valves 34 appropriately) is adapted to operate the pump drive assembly (30, 32, 34; Figure 1), but they do not explicitly disclose the operating procedure which includes states where the pump drive assembly (30, 32, 34; Figure 1) interfaces with the deformable material (46) to cover a first one of the chambers (41, 42, 43; Figure 2) but not to interface with the deformable material (46) covering a second one of the chambers (41, 42, 43; Figure 2).
However, Greisch discloses the controller (Abstract: “control means”) is adapted to cause the pump drive assembly (16 applies either vacuum or pressure) to interface with the deformable material (14; Figure 2) covering a first one of the chambers (20; Figure 2) but not to interface with the deformable material covering a second one of the chambers (18; Figure 2)(Figure 2 shows that the deformable material 46 is depressed into chamber 20 which means the pressurized fluid from 38 makes contact with that section of the deformable material, thus interfacing the drive assembly with that section of the deformable material; Figure 2 shows that the deformable material is not depressed into chamber 18 which means that the pressurized fluid of the drive assembly does not interface with that section of the deformable material – i.e. 36 is not supplied with pressurized air {vacuum is connected to 36})(Column 5, Line 60 – Column 6, Line 10 of Greisch).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to operate the pump drive assembly of Farjam / Rinninger so that it goes through the sequence of steps disclosed in Figures 1 – 6 of Greisch for the purpose of dispensing precisely metered amounts of fluid (Column 3, Lines 3, 19 – 24 of Greisch).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farjam (PG Pub US 20120167673 A1) in view of Rinninger (US Patent 6,776,591 B1) and further view of Ogawa (PG Pub US 20080050256 A1).

In Re Claim 16, Farjam and Rinninger disclose all the limitations of Claim 13, but they do not disclose rods in guide bores because the pump of Farjam is pneumatically activated.
However, Figure 3 of Ogawa discloses a pump (280; Figure 2; paragraph [0148]; the fluid is transferred through three chambers: 23, 24, 25 one after the other, like peristaltic action), a deformable material (8; Figure 3) covers these chambers and are acted upon by rods (73, 74, 75; Figure 3) of a pump drive assembly, the pump drive assembly comprises a guide (4; Figure 3; paragraph [0104]) comprising guide bores (43, 44, 45; Figure 3; paragraph [0124]), rods (73, 74, 75; Figure 3) disposed within the respective guide bores (43, 44, 45; Figure 3), and an actuator (6, 61, 51; Figure 1) adapted to selectively actuate the rods (73, 74, 75; Figure 3) between a retracted position and an extended position (paragraph [0141]), the rods (73, 74, 75; Figure 3) comprising distal ends (paragraph [0126] discloses that the end has a semispherical profile) that are adapted to depress the deformable material (8; Figure 3) of the pump in the extended position (paragraph [0141]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the pneumatic drive assembly of Farjam / Rinninger with the cam / rod drive assembly of Ogawa because such drive assemblies are known to be suitable for linear peristaltic pumps.

In Re Claim 17, the combined references above disclose all the limitations of Claim 16, and Ogawa further discloses that the rods (73 for example; Figure 3) comprise cam followers (79; Figure 3; paragraphs [0127],[0129]), further comprising springs (78; Figure 3; paragraphs [0125],[0129]) disposed within the respective ones of the guide bores (43, 44, 45; Figure 3; paragraph [0124]) to urge the cam followers toward the retracted position (paragraphs [0125];[0129]), and wherein the actuator comprises a cam shaft (61, 51; paragraph [0128]; Figure 1) and a motor (6; paragraph [0128]; Figure 1) adapted to rotate the cam shaft (61, 51), the cam shaft adapted to interface with the cam followers (90) to actuate the cam followers (paragraphs [0129];[0141]; Figure 3).


Claims 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Greisch (US Patent 5,593,290 A) in view of Rinninger (US Patent 6,776,591 B1).

    PNG
    media_image4.png
    631
    759
    media_image4.png
    Greyscale

Annotated Figure 1 of Greisch
In Re Claim 26, Greisch discloses an apparatus (Figures 1 – 6), comprising: a body (12) having a mating surface (see annotated figure above) and defining chambers (18, 20, 22), the chambers being fluidly coupled (via 26 and 28) and having inlets (24, 26, 28) and outlets (26, 28, 30); and a deformable material (14) coupled to the mating surface and covering the chambers (18, 20, 22), wherein the deformable material (14) and the chambers (18, 20, 22) form a linear peristaltic pump (since the chambers 18, 20, 22 are filled and emptied in a sequence shown in Figures 1 – 6), wherein the deformable material (14) covering each of the chambers (18, 20, 22) is movable between a first position (Figure 4) and a second position (Figure 2), in the first position, the deformable material (14) sealingly engaging the inlet (24) of a corresponding chamber (18) (In Figure 4, the inlet 24 to chamber 18 is closed by 14), in the second position, the deformable material (14) sealingly engaging the outlet (26) of a corresponding chamber (18) (In Figure 2, the outlet 26 to the chamber 18 is closed because 14 closes chamber 20)(Column 5, Line 60 – Column 6, Line 6; Column 7, Lines 26 – 51).
Greisch does not disclose that the inlet is vertically offset from the outlet.

    PNG
    media_image1.png
    886
    1109
    media_image1.png
    Greyscale

Annotated Figure 3 of Rinninger
However, the annotated excerpt above of Figure 2 of Farjam discloses that the inlet (9) of the depression (8) is vertically offset relative to respective outlet (20) of the depression (8), and that a distance between the inlet (9) and the mating surface is less than a distance between the outlet (20) and the mating surface (see annotated Figure 3 above)(Column 3, Lines 25 – 30; Column 4, Lines 11 – 20 and Lines 57 – 67; Column 5, Lines 64 – 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inlets and outlets of each chamber of Greisch such that the inlet is vertically offset from the outlet, wherein a distance between the inlet and the mating surface if less than a distance between the outlet and the mating surface as taught by Farjam for the purpose of closing the inlet early so that the inlet channel is no longer effective as an undesired dead space, thus improving and optimizing the pumping process (Column 3, Lines 39 – 44 of Rinninger).

In Re Claim 27, Greisch and Rinninger disclose all the limitations of Claim 26, and Greisch discloses that either air pressure or vacuum can be alternately applied to motive fluid conduits (36, 38, 40) as stated in Column 6, Lines 6 – 10.  The pressurized air, which is part of the pump drive assembly, must interface with the deformable material (14) for the apparatus to operate as disclosed in Figures 1 – 6.

    PNG
    media_image5.png
    481
    584
    media_image5.png
    Greyscale

Annotated Figure 1 of Greisch
In Re Claim 28, Greisch and Rinninger disclose all the limitations of Claim 26, and Greisch further discloses that the body (12; Figure 1) comprises a mating surface (see annotated Figure 1 above) to which the deformable material (14) is coupled and the chambers (18, 20, 22) are concave and include apexes (see annotated Figure 1 above), the inlets (24, 26, 28) being positioned adjacent the mating surface on a first side of the respective chambers and the outlets (26, 28, 30) being positioned adjacent the apexes of the chambers on a second side of the respective chambers as depicted in annotated Figure 1 above.

Response to Arguments
Applicant’s arguments related to a proposed amendment were discussed in an Applicant initiated interview on 03 October 2022.  Although it was agreed that the proposed amendments overcame the 102 rejection based on Farjam, this office action presents new grounds of rejection.  Applicant’s arguments are therefore moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                        
                                                                                                                                                                                /PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 October 2022